Advisory Action
Applicant's after final (AFCP 2.0) amendments and arguments dated 4/26/2022 have been fully considered. Claim 1 is amended. Claims 5-7 and 10 are cancelled. Claims 11-24 are withdrawn from examination. Claims 1-4, 8-9, and 11-24 remain pending. The arguments are not persuasive and the amendments are not entered to maintain the continuity of the application for its potential appeal (see below).
Response to Amendments and Arguments
The Examiner has addressed the Applicant’s arguments in the after final amendments of 4/26/2022 (pages 8-9) below.
Applicant states that GUHA (US-2015/0147543)  teaches that the tow T enters from the rights end of the die with air entering channels 14, 16, and 18 and only after leaving the die is the tow chopped, C by blade A. The process described in GUHA is in stark contrast to the instant invention where the fiber tow is first chopped and subsequently exposed to a plasma formed in a vortex. It is further respectfully submitted that the word vortex is nowhere used in the GUHA reference and the airflows of the aforementioned openings 14, 16, and 18 aim backwards relative to tow exit and cannot form a vortex.
	The Examiner did not rely on GUHA for its fiber chopping apparatus. The primary art of HUANG (US 8,309,644) discloses the use of chopped fiber (see final office action of 1/27/2022, page 5, 2nd ¶). The Examiner relied on GUHA only for its debundling method using a vortex (see final office action of 1/27/2022, pages 5-6). Therefore, Applicant’s argument that GUHA chops the fiber after its debundling method is moot.
	The Examiner also disagrees with the Applicant’s argument that the debundling method of GUHA is not a vortex. It is true that GUHA does not use the term “vortex”. However, the Examiner provided the definition of vortex as cited/evidenced in the Meriam-Webster Dictionary (see page 3/14, item b). GUHA discloses that the fluid stream enters and contacts the side of the fibers at different angles or angular velocity {[0016]}. This is the very definition of creating a vortex as evidenced by Meriam-Webster dictionary. Applicant needs to provide additional method steps that creates a unique vortex different than what is commonly known in the art.
The Examiner acknowledges the amended limitation in claim 1 that recites: “said vortex using gravity to drop and disperse said chopped fiber filler on to a moving belt”. Regarding this limitation, the Examiner notes that GUHA’s vortex device {[FIG. 1B]} is illustratively shown as horizontal. However, GUHA never teaches the specific orientation of its device. 
The Examiner submits that at the effective filing date of the instant invention, it would have been obvious to an artisan to have rearranged this device in a vertical orientation so that the fall of the debundled chopped fiber is assisted by gravity. Note that it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art {see MPEP 2144.04 (VI)(C)}.
Regarding the limitation of moving belt, as evidenced by SMC (see final office action of 1/27/2022, page 5), sheet molding involves chopped fiber and a moving belt that receives the chopped fiber by gravity forces {[P2/6] note the illustration of SMC Manufacturing Process}. Therefore, this limitations is disclosed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             
/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748